UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark one) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended April 30, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-53861 AURUM, INC. (Exact name of registrant as specified in its charter) Delaware 27-1728996 (State or Other Jurisdiction (I.R.S. Employer of Incorporation) Identification No.) Level 8, 580 St Kilda Road Melbourne, Victoria, Australia (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: 001 (613) 8532 2800 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.xYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).*o YesoNo *The registrant has not yet been phased into the interactive data requirements Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule 12-b2 of the Exchange Act. (Check one):Large accelerated filero Accelerated filer o Non-accelerated filer o Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12-b2 of the Exchange Act).oYesxNo Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. There were 105,600,000 outstanding shares of Common Stock as of June 3, 2011. Table Of Contents PAGE NO PART I. FINANCIAL INFORMATION Item 1 Financial Statements 2 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3 Quantitative and Qualitative Disclosure about Market Risk 15 Item 4 Controls and Procedures 16 PART II OTHER INFORMATION Item 1 Legal Proceedings 17 Item 1A Risk Factors 17 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3 Defaults Upon Senior Securities 17 Item 4 Removed and Reserved 17 Item 5 Other Information 17 Item 6 Exhibits 17 SIGNATURES 18 EXHIBIT INDEX 19 Exh. 31.1 Certification 20 Exh. 31.2 Certification 22 Exh. 32.1 Certification 24 Exh. 32.2 Certification 25 1 PART I – FINANCIAL INFORMATION Item 1.FINANCIAL STATEMENTS Introduction to Interim Financial Statements. The interim financial statements included herein have been prepared by Aurum, Inc. (“Aurum” or the “Company”) without audit, pursuant to the rules and regulations of the Securities and Exchange Commission (The “Commission”). Certain information and footnote disclosure normally included in financial statements prepared in accordance with generally accepted accounting principles in United States of America (“US GAAP”) have been condensed or omitted pursuant to such rules and regulations, although the Company believes that the disclosures are adequate to make the information presented not misleading. The interim financial statements should be read in conjunction with the financial statement and notes thereto included in the Company’s Annual Report on Form 10-K for the year ended October 31, 2010. In the opinion of management, all adjustments, consisting of normal recurring adjustments necessary to present fairly the financial position of the Company as of April 30, 2011, the results of its operations for the three and six month periods ended April 30, 2011 and April 30, 2010 and for the cumulative period September 29, 2008 (inception) through April 30, 2011, and the changes in its cash flows for the six month periods ended April 30, 2011 and April 30, 2010 and for the cumulative period September 29, 2008 (inception) through April 30, 2011, have been included.The results of operations for the interim periods are not necessarily indicative of the results for the full year. The preparation of financial statements in conformity with US GAAP requires management to make estimates and assumptions that affect certain reported amounts and disclosures. Accordingly, actual results could differ from those estimates. 2 AURUM, INC. (An Exploration Stage Company) Balance Sheet April 30, US$ (unaudited) October 31, US$ ASSETS Current Assets: Cash Prepayments Prepaid option fees (Note 14) - Total Current Assets Non Current Assets: Property and equipment (Note 3) Total Non Current Assets Total Assets LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current Liabilities: Accounts payable and accrued expenses Total Current Liabilities Non Current Liabilities: Advances from affiliate (Note 4) Total Non Current Liabilities Total Liabilities Stockholders’ Equity (Deficit) : Common stock: $.0001 par value 500,000,000 shares authorised, and 105,600,000 shares issued and outstanding at April 30, 2011 and October 31, 2010. Additional Paid-in-Capital Retained (Deficit) during exploration stage ) ) Retained (Deficit) prior to exploration activities ) ) Total Stockholders’ Equity (Deficit) ) ) Total Liabilities and Stockholders’ Equity (Deficit) See Notes to Financial Statements 3 AURUM, INC. (An Exploration Stage Company) Statements of Operations (Unaudited) For the three months ended April 30, 2011 For the three months ended April 30, 2010 For the six months ended April 30, 2011 For the six months ended April 30, 2010 For the period from inception September 29, 2008 to April 30, 2011 US$ US$ US$ US$ US$ Revenues $
